Order entered September 19, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00910-CV

                    IN RE LAUREN CADILAC, Relator

         Original Proceeding from the 101st Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-9744

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE